DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 10/14/2021 (“10-14-21 OA”), Applicant amended claims 2, 3, 5, 6, 10 and 14-18 while canceling claims 1, 19 and 20 and adding new claims 21-23 in reply dated 01/05/2022 (“01-05-22 Reply”).  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It is noted that the claim 5 amendment in the 01-05-22 Reply does not underline the changed limitation of “the molding resin” from the amended claim set dated 02/14/2020 to “of the [[molding]] adhesive resin”. Therefore it is noted that this change has been made and should have been underlined and deleted as such: 
 -- of the [[molding]] adhesive resin --.

Reasons for Allowance
Claims 2-18 and 21-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 3 is allowed because it is rewritten in independent form including the base claim 1. The amendments to the base claim 1, now inside independent claim 3, overcomes the indefiniteness rejections as set forth in the 10-14-21 OA. 
Claim 5 is allowed because it is rewritten in independent form including the base claim 1. The amendments to the base claim 1, now inside independent claim 5, overcomes the indefiniteness rejections of claims 5-7 as set forth in the 10-14-21 OA. See Examiner’s Amendment, supra. 
Claim 16 is allowed because it is rewritten in independent form including the base claim 1. The amendments to the base claim 1, now inside independent claim 16, overcomes the indefiniteness rejections of claims 17 and 18 as set forth in the 10-14-21 OA. 
All the amendments to the current independent claims 3, 5 and 16 have overcome the prior art rejections based on Akahoshi as set forth in the 10-14-21 OA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10 January 2022
/John P. Dulka/Primary Examiner, Art Unit 2895